                                      1   Michael J. McCue
                                          Nevada Bar No.: 6055
                                      2   Meng Zhong
                                          Nevada Bar No.: 12145
                                      3   Lewis Roca Rothgerber Christie LLP
                                          3993 Howard Hughes Pkwy., Suite 600
                                      4   Las Vegas, NV 89169
                                          Tel.: (702) 949-8200
                                      5   E-mail: mmccue@lrrc.com
                                          E-mail: mzhong@lrrc.com
                                      6
                                          Attorneys for Defendants Richmeetbeautiful Holding Ltd.
                                      7   dba RichMeetBeautiful.com, Digisec Media Limited, and Sigurd Vedal
                                      8
                                                                      UNITED STATES DISTRICT COURT
                                      9                                    DISTRICT OF NEVADA
                                     10   REFLEX MEDIA, INC., a Nevada corporation;                 Case No.: 2:18-cv-01476-APG-GWF
                                          and CLOVER8 INVESTMENTS PTD.LTD., a
                                     11   Singapore corporation,
3993 Howard Hughes Pkwy, Suite 600




                                     12            Plaintiffs,                                   STIPULATION AND ORDER FOR
                                                                                                 EXTENSION OF TIME TO ANSWER
                                     13   v.                                                     OR OTHERWISE RESPOND TO
                                                                                                 FIRST AMENDED COMPLAINT
Las Vegas, NV 89169-5996




                                     14   RICHMEETBEAUTIFUL HOLDING LTD., a
                                          Maltese corporation; d/b/a                             (FOURTH REQUEST)
                                     15   RichMeetBeautiful.com; DIGISEC MEDIA
                                          LIMITED, a Maltese corporation; SIGURD
                                     16   VEDAL, a Norwegian individual and DOES 1-
                                          10, inclusive,
                                     17
                                                   Defendants.
                                     18

                                     19            Defendants Richmeetbeautiful Holding Ltd. dba RichMeetBeautiful.com, Digisec Media

                                     20   Limited, and Sigurd Vedal (collectively, “Defendants”) and Plaintiffs Reflex Media, Inc. and

                                     21   Clover8 Investments Ptd. Ltd. (collectively, “Plaintiffs”) hereby stipulate to extend the time for

                                     22   Defendants to answer or otherwise respond to the First Amended Complaint to June 6, 2019.

                                     23   Counsel for the Defendants requested the extension and counsel for the Plaintiffs consented.

                                     24   There is good cause for the extension. The parties are discussing potential settlement of this

                                     25   case, and requests an extension of time complete those discussions prior to expending time and

                                     26   resources.

                                     27   ///

                                     28   ///

                                                                                          1
                                          108040778.1
                                      1             IT IS SO AGREED AND STIPULATED:
                                      2

                                      3   DATED this 6th day of May, 2019.                   DATED this 6th day of May, 2019.
                                      4   LEWIS ROCA                                         SMITH WASHBURN, LLP
                                          ROTHGERBER CHRISTIE LLP
                                      5

                                      6   By: /s/ Michael J. McCue                           By: /s/ Mark L. Smith
                                          Michael J. McCue                                   Mark L. Smith
                                      7   Meng Zhong                                         Jacob L. Fonnesbeck
                                          3993 Howard Hughes Parkway, Suite 600              6871 Eastern Avenue, Suite 101
                                      8   Las Vegas, NV 89169-5996                           Las Vegas, NV 89119
                                          E-mail: mmccue@lrrc.com                            E-mail: msmith@smithwashburn.com
                                      9   E-mail: mzhong@lrrc.com                            E-mail: jfonnesbeck@smithwashburn.com
                                     10   Attorneys for Defendants Richmeetbeautiful         Attorneys for Plaintiffs Reflex Media, Inc. and
                                          Holding Ltd. dba RichMeetBeautiful.com,            Clover8 Investments Ptd. Ltd
                                     11   Digisec Media Limited, and Sigurd Vedal
3993 Howard Hughes Pkwy, Suite 600




                                     12

                                     13                                              ORDER
Las Vegas, NV 89169-5996




                                     14            IT IS HEREBY ORDERED, ADJUDGED AND DECREED to extend the deadline in
                                     15   which Defendants have to file responsive pleadings to Plaintiff’s First Amended Complaint until
                                     16   June 6, 2019.
                                                                                       IT IS SO ORDERED:
                                     17

                                     18                                                __________________________________
                                                                                       UNITED STATES MAGISTRATE JUDGE
                                     19
                                     20                                                DATED: ___________________________
                                                                                                 5/7/2019

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                         2
                                          108040778.1
